EXHIBIT 10.1

SECOND AMENDMENT TO LEASE AGREEMENT

THIS SECOND AMENDMENT TO LEASE AGREEMENT (this “Second Amendment”) is made and
entered into by and between US INDUSTRIAL REIT II, a Texas real estate
investment trust (“Landlord”) and ELECTRONIC ARTS INC., a Delaware corporation
(“Tenant”).

W I T N E S S E T H:

WHEREAS, Louisville Realty Corporation, a Delaware corporation (“Original
Landlord”) and Tenant entered into that certain Lease Agreement dated April 1,
1999 (the “Original Lease”), whereby Original Landlord leased to Tenant
approximately 250,000 rentable square feet (the “Premises”) on the east side of
the building located at 5000 Commerce Crossings Drive, Louisville, Kentucky (the
“Building”), as more particularly described in the Original Lease;

WHEREAS, Original Landlord and Tenant entered into that certain First Amendment
of Lease dated February 23, 2004 (the “First Amendment”), wherein the Term of
the Original Lease was extended through April 30, 2010 (the Original Lease, as
amended by the First Amendment, shall be referred to herein as the “Lease”);

WHEREAS, Landlord is successor in interest to that of Original Landlord; and

WHEREAS, Landlord and Tenant desire to further amend the Lease to provide for a
further extension of the Term.

NOW, THEREFORE, in consideration of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows (capitalized terms used herein
having the meaning attributed to them in the Lease unless specifically otherwise
provided):

1. Term. The Term is hereby extended to expire on April 30, 2015 (the “Extended
Term”).

2. Renewal Options. Paragraph 4 of the Original Lease is hereby deleted in its
entirety. The first clause of Paragraph 5 of the First Amendment is hereby
deleted in its entirety and replaced by the following:

“Tenant shall have two (2) consecutive options (each, a “Renewal Option”) to
renew the Term with respect to all (but not less than all) of the Premises
demised under or pursuant to the Lease for additional terms (each, a “Renewal
Term”) of five (5) years each, commencing on the day immediately following the
expiration date of the Term or Renewal Term then in effect, under the following
terms and conditions and subject to there being no material adverse change in
Tenant’s financial condition:”



--------------------------------------------------------------------------------

Similarly, Paragraph 5(c)(i) of the First Amendment is hereby deleted in its
entirety and replaced by the following:

“The Base Rent for the first and second Renewal Terms shall be equal to the then
prevailing market rent (“Prevailing Market Rent”) for similar institutional
quality bulk warehouse space with a minimum twenty-eight foot (28’) clear height
located within a radius of ten (10) miles of the Premises (the “Relevant Market
Rent”). In no event shall the rental rate for any Renewal Term be less than the
adjusted rental rate payable under this Lease on the expiration date of the Term
or Renewal Term then in effect.”

3. Annual Base Rent. Notwithstanding anything in the Lease to the contrary,
Tenant hereby agrees to pay annual Base Rent during the Extended Term with
respect to the Premises according to the following schedule and in accordance
with the Lease:

 

Periods During the

Extended Term

  

Annual Base Rent Rate Per

Square Foot of Net Rentable Area

   Annual Base
Rent    Monthly
Payment

04/01/09 - 05/31/09

   $0.00    $ 0.00    $ 0.00

06/01/09 - 12/31/09

   $2.20    $ 550,000.00    $ 45,833.33

01/01/10 - 01/31/10

   $0.00    $ 0.00    $ 0.00

02/01/10 - 04/30/10

   $2.20    $ 550,000.00    $ 45,833.33

05/01/10 - 04/30/11

   $2.60    $ 650,000.00    $ 54,166.67

05/01/11 - 04/30/12

   $3.20    $ 800,000.00    $ 66,666.67

05/01/12 - 04/30/13

   $3.30    $ 825,000.00    $ 68,750.00

05/01/13 - 04/30/14

   $3.40    $ 850,000.00    $ 70,833.33

05/01/14 - 04/30/15

   $3.50    $ 875,000.00    $ 72,916.67

Notwithstanding the foregoing, Landlord acknowledges receipt of Base Rent for
the months of April, 2009, May, 2009, and June, 2009, paid pursuant to the terms
and provisions of Paragraph 3 of the First Amendment, in the aggregate amount of
One Hundred Seventy-One Thousand Eight Hundred Seventy-Five and 01/100 Dollars
($171,875.01). Accordingly, such advance payment of Base Rent shall be credited
against Tenant’s obligation to pay Base Rent, as set forth above, for the months
of June, 2009, July, 2009, and August, 2009, and the remainder of such advance
payment of Base Rent ($34,375.02) shall be credited as a partial payment against
Tenant’s obligation to pay Base Rent, as set forth above, for the month of
September, 2009.

4. Additional Rent. During the Extended Term, Tenant shall continue to pay, as
and when due, as Additional Rent, Tenant’s pro rata share of the Operating Costs
of the Building and Property. In addition, during the Extended Term, Tenant
shall continue to pay, as Additional Rent, all other amounts payable by Tenant
pursuant to the terms and provisions of the Lease.

5. Controllable Costs. During the Extended Term, Controllable Costs shall
continue to be capped pursuant to Paragraph 11 of the Original Lease (as amended
by Paragraph 8(a) of the First Amendment); provided, however, Controllable Costs
used to calculate the Additional Rent payable by Tenant under said Paragraph 11
of the Original Lease (as amended by Paragraph 8(a) of the First Amendment)
shall not be increased by more than three percent (3%) cumulative per calendar
year on a compounded basis. Tenant, at its expense has the right to



--------------------------------------------------------------------------------

audit expenses annually during the Extended Term pursuant to the terms and
provisions of Paragraph 11 of the Original Lease.

6. Condition of the Leased Premises. By its execution of this Second Amendment,
Tenant acknowledges and agrees that all leasehold improvements and tenant finish
in the Premises are in good and satisfactory condition, acceptable to Tenant,
and Tenant acknowledges that it accepts the Premises in its present condition,
i.e., “AS IS” and “WITH ALL FAULTS”. Tenant acknowledges that no representations
as to the repair of the Premises or the Building, nor promises to alter, remodel
or improve the Premises or the Building have been made by Landlord.
Notwithstanding the foregoing, Landlord shall construct and install permanent
leasehold improvements and tenant finish within the Premises in accordance with,
and subject to the limitations and conditions set forth in Exhibit “A” attached
hereto. Landlord and Tenant each agree that this document constitutes the entire
agreement of the parties with respect to the condition of the Premises and there
were no verbal representations, warranties or understandings pertaining to this
Second Amendment.

7. Termination Option. Subject to and upon the terms, provisions and conditions
set forth in this Paragraph, Tenant shall have the option (the “Termination
Option”) to terminate the Lease with respect to all of the Premises effective as
of October 31, 2012 (the “Early Termination Date”). In order to exercise the
Termination Option, Tenant must (i) give Landlord written notice of its exercise
of the Termination Option not later than January 31, 2012, and (ii) concurrently
with the delivery of such notice, pay the Termination Fee (as hereinafter
defined) to Landlord. If Tenant fails to give notice of exercise of the
Termination Option by such deadline, such Termination Option shall be deemed
waived and of no further force and effect. If Tenant gives notice of exercise of
the Termination Option by such deadline, but fails to pay the Termination Fee to
Landlord, Landlord may at its option either (A) deem the Termination Option
waived and of no further force and effect or (B) enforce the termination of the
Lease, effective as of such Early Termination Date, and Tenant’s obligation to
pay the Termination Fee. The “Termination Fee” shall be an amount equal to Four
Hundred Twenty-Seven Thousand Five Hundred and No/100 Dollars ($427,500.00). The
Termination Option may be exercised by Tenant only if, at the time of such
exercise and on the Termination Date, no Event of Default exists (unless
Landlord, in its sole discretion, elects to waive such condition). Tenant shall
have no right to assign the Termination Option nor shall any subtenant have the
right to exercise the Termination Option.

8. Expansion Option. In the event any or all of the remaining rentable space in
the Building (for purposes of this Paragraph 8, the “Expansion Space”) becomes
available for lease, within sixty (60) days thereafter, Landlord shall give
Tenant written notice thereof (the “Availability Notice”), which notice shall
include a description of the Expansion Space and the date such Expansion Space
will become available, and subject to the renewal rights, expansion rights,
rights of first refusal and rights of first offer of other tenants in the
Building heretofore granted by Landlord or which are included in any lease
executed hereafter to which Tenant fails to exercise its rights under this
Paragraph 8, Tenant shall have ten (10) days from the receipt of the
Availability Notice to either (i) elect to lease said space as of the time of
availability of such Expansion Space for occupancy, or (ii) notify Landlord that
it does not desire to lease said Expansion Space. In the event Tenant declines
or fails to respond within said ten (10) day period, Tenant shall be deemed to
have elected not to lease such Expansion Space, Section 9 of



--------------------------------------------------------------------------------

this Second Amendment shall be deemed of no further force or effect with respect
to such Expansion Space, and Landlord shall have the right to lease such
Expansion Space in Landlord’s sole discretion. If Tenant elects to lease the
Expansion Space, then effective as of the date of availability of the Expansion
Space, as set forth in the Availability Notice (subject to any holding over by a
prior tenant of such Expansion Space) (the “Expansion Space Delivery Date”),
such Expansion Space shall become a part of the Premises (and Tenant and its
agents may access such space and otherwise move into such space), the annual
Base Rent per square foot of rentable area for such Expansion Space shall be
equal to the then applicable Base Rent with respect to the remainder of the
Premises (and all subsequent increases in Base Rent) and such Expansion Space
shall be subject to all of the terms, provisions and conditions of the Lease,
except for any terms, covenants and conditions that are expressly or by their
nature inapplicable to such Expansion Space and except that (a) Base Rent and
Tenant’s Additional Rent with respect to such Expansion Space (or a lesser
portion thereof) shall commence on the Expansion Space Delivery Date, (b) such
Expansion Space and any and all leasehold improvements therein will be provided
in its current “AS IS, WHERE IS” condition; provided however, Tenant will be
provided with a leasehold improvement allowance equal to One and No/100 Dollars
($1.00) multiplied by the rentable square footage of such Expansion Space,
multiplied by the number of months remaining in the Extended Term as of the date
of Landlord’s delivery of the Expansion Space to Tenant and divided by
seventy-three (73), which is the total number of months in the Extended Term and
(c) the Term of the Lease insofar as it relates to such Expansion Space shall be
coterminous with the Term (as same may be extended pursuant to the terms and
provisions of the Lease) with respect to the Premises. The Lease shall be deemed
to have been automatically amended in accordance with this Paragraph 8 as of
such Expansion Space Delivery Date, and Tenant and Landlord shall thereafter
promptly execute and deliver an appropriate amendment of the Lease to evidence
the foregoing. The right of Tenant to lease the Expansion Space may be exercised
by Tenant only if at the time of such exercise, no Event of Default exists
(unless Landlord, in its sole discretion, elects to waive such condition). No
subtenant of the Premises shall have the right to exercise the rights of Tenant
under this Paragraph 8. Notwithstanding anything set forth in this Paragraph 8
to the contrary, Tenant’s rights to lease the Expansion Space pursuant to this
Paragraph 8 shall terminate on the day that is two (2) years from the Effective
Date of this Second Amendment.

9. Right of First Refusal. (a) Paragraph 7 of the First Amendment is hereby
deleted in its entirety. Subject to the terms and provisions of Paragraph 8
above, from and after the day that is two (2) years from the Effective Date of
this Second Amendment, and subject to the renewal rights, expansion rights,
rights of first refusal and rights of first offer of other tenants in the
Building heretofore granted by Landlord or which are included in any lease
executed hereafter to which Tenant fails to exercise its Right of Refusal under
this Paragraph 9, Tenant shall have a one time right of first refusal (the
“Right of Refusal”) to lease all remaining rentable space in the Building (for
purposes of this Paragraph 9, the “Refusal Space”). The “one-time” nature of the
Right of Refusal shall mean that Tenant’s Right of Refusal shall apply only the
first time each portion of the Refusal Space becomes available. For example, in
the event one-half of the Refusal Space becomes available, Tenant’s Right of
Refusal shall apply the first time said space becomes available during the
Extended Term, but no subsequent availability of such space shall trigger the
Right of Refusal. Similarly, in the event at a later date the remaining one-half
of the Refusal Space becomes available, Tenant’s Right of Refusal shall apply
the first time said space becomes available during the Extended Term, but no
subsequent availability of such space shall trigger the Right of Refusal.



--------------------------------------------------------------------------------

(b) In the event Landlord desires to accept an offer to lease all or a portion
of the Refusal Space from any third party (a “Lease Offer”), as evidenced by a
term sheet or letter of intent signed by the third party prospect (subject to
any confidentiality requirements of such third party prospect), Landlord shall
give Tenant written notice thereof (the “ROFR Availability Notice”), which
notice shall state Landlord’s determination of the Prevailing Market Rent rate
for such Refusal Space described in the Lease Offer and Tenant shall have five
(5) business days from the date of receipt of the ROFR Availability Notice to
either (i) elect to lease said space at the Prevailing Market Rent rate stated
in the ROFR Availability Notice, by delivering written notice thereof (the
“Election Notice”) to Landlord within such five (5) business day period, or
(ii) notify Landlord that it does not desire to lease said space. In the event
Tenant notifies Landlord that it does not desire to lease said space or Tenant
fails to deliver the Election Notice to Landlord within said five (5) business
day period, Tenant shall be deemed to have elected not to lease said space, and
Tenant’s Right of Refusal with respect to the Refusal Space (or portion thereof,
as applicable) shall thereafter be of no further force or effect.

(c) If Tenant exercises the Right of Refusal, then effective as of the date
Landlord delivers possession of the Refusal Space to Tenant, such Refusal Space
shall become a part of the Premises, the annual Base Rent per rentable square
foot for such Refusal Space shall be equal to the Prevailing Market Rent rate as
stated in the ROFR Availability Notice and such Refusal Space shall be subject
to all of the terms, provisions and conditions of this Lease, except for any
terms, covenants and conditions that are expressly or by their nature
inapplicable to such Refusal Space, except that (i) Base Rent and Tenant’s pro
rata share of Operating Costs with respect to such Refusal Space shall commence
to accrue on the date of Landlord’s delivery of the Refusal Space to Tenant,
(ii) such Refusal Space and any and all leasehold improvements therein will be
provided in the condition they exist (i.e. “AS IS” and “WITH ALL FAULTS”) on
such delivery date, and (iii) the Term of the Lease insofar as it relates to
such Refusal Space shall be equal to the Term with respect to the remainder of
the Premises, provided that (1) during the portion of the Term for such Refusal
Space which corresponds to the term set forth in the Availability Notice, the
Base Rent with respect to the Refusal Space shall be as is set forth in the
Availability Notice, and during the portion of the Term which extends beyond the
term set forth in the Availability Notice with respect to the Refusal Space, if
any, the Base Rent with respect to the Refusal Space shall be at Tenant’s then
escalated Base Rent with respect to the remainder of the Premises, and Tenant
shall be responsible to pay the same fixed Base Rent increases (at the same
times) on the Refusal Space as are contained in the Lease for the remainder of
the Premises; and (2) if the term set forth in the Availability Notice with
respect to the Refusal Space extends beyond the Term with respect to the
remainder of the Premises, as a condition precedent to Tenant’s exercise of the
Right of Refusal, the Term with respect to the remainder of the Premises shall
be extended (by amendment to the Lease) to be coterminous with the term set
forth in the Availability Notice with respect to the Refusal Space, and the Base
Rent payable with respect the remainder of the Leased Premises during such
extension shall be the Prevailing Market Rental Rate (as hereinafter defined),
as reasonably determined by Landlord. The Lease shall be deemed to have been
automatically amended in accordance with this Paragraph 9 as of the date Tenant
delivers its Election Notice to Landlord expressing its desire to lease such
Refusal Space, and Tenant and Landlord shall thereafter promptly execute and
deliver an appropriate amendment of the Lease to evidence the foregoing.



--------------------------------------------------------------------------------

(d) As used in this Paragraph 9, the term “Prevailing Market Rental Rate” means,
as to the space subject to this Second Amendment for which it is being
determined (the “Subject Premises”), the Base Rent that a willing tenant would
pay and a willing landlord would accept in arm’s length, bona fide negotiations
for a comparable lease transaction (i.e., a renewal or right of first refusal,
as applicable) to be executed at the time of determination, for the Subject
Premises for the lease term that such rate will be in effect. The determination
of the Prevailing Market Rental Rate will be based upon a comparison of the term
of Tenant’s lease of the Subject Premises to other lease transactions in the
Building and in other multi-tenant office buildings in the applicable submarket
of Louisville, Kentucky, with appropriate adjustments as necessary to equate the
other lease transactions being compared with the applicable terms of the Lease,
taking into consideration all relevant factors including, without limitation,
use, location and/or floor level within the applicable building, definition of
rentable area, leasehold improvements and allowances provided, quality and
location of the applicable building (taking into consideration renovations),
rental concessions (such as moving expenses, abatements and lease assumptions),
extent of services to be provided, distinction between “gross” and “net” lease,
base year or expense stop, the creditworthiness of the tenant, whether the
comparison lease transaction was a renewal or expansion of an existing lease
(and if so, whether the renewal or expansion was pursuant to an exercise of a
previously negotiated option), the time the comparison lease became effective
and any special rights of the tenant or obligations of the landlord under the
comparison lease.

(e) The Right of Refusal may be exercised by Tenant only if, at the time of such
exercise, no Event of Default exists (unless Landlord, in its sole discretion,
elects to waive such condition). No subtenant of the Premises shall have the
right to exercise the rights of Tenant under this Paragraph 9.

10. SNDA. Following the Effective Date, and conditioned upon Tenant submitting
an original counterpart to Landlord that has been executed by Tenant, Landlord
shall use its good faith efforts to obtain a fully executed subordination,
non-disturbance and attornment agreement in the form attached hereto as Exhibit
“B”.

11. Brokers. Each party represents and warrants to the other that it has not
dealt with any real estate broker, salesman or finder in connection with this
Second Amendment and no other person initiated or participated in the
negotiation of this Second Amendment or is entitled to any commission or other
payment in connection herewith except Jones Lang LaSalle, for whom Landlord
shall be solely responsible. Tenant agrees to indemnify, defend (with counsel
reasonably satisfactory to Landlord) and hold harmless Landlord from and against
any liability from all other claims for commissions arising from the negotiation
of this Second Amendment.

12. Miscellaneous. (a) Except as expressly amended hereby, all other items and
provisions of the Lease remain unchanged and continue to be in full force and
effect.

(b) This Second Amendment may be executed in multiple counterparts, and by the
parties hereto on separate counterparts, each of which shall be deemed to be an
original, and all of which together shall constitute but one agreement.

[END OF TEXT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, executed to be effective as of the 1st day of April, 2009
(the “Effective Date”).

 

“Landlord” US INDUSTRIAL REIT II, a Texas real estate investment trust By:  

/s/ Stanley R. Alterman

Name:   Stanley R. Alterman Title:   Executive Managing Director “Tenant”
ELECTRONIC ARTS INC., a Delaware corporation By:  

/s/ Curt Wilhelm

Name:   Curt Wilhelm Title:   VP, Global Real Estate & Facilities

 



--------------------------------------------------------------------------------

EXHIBIT “A”

WORK LETTER

1. General.

1.1 Tenant Work. Landlord shall furnish and install within the Premises the
tenant finish and leasehold improvements more particularly described in Schedule
1 attached hereto and made a part hereof (the “Tenant Work”). The Tenant Work
shall be constructed pursuant to this Exhibit “A” and shall be performed only by
Landlord’s contractor. All Tenant Work shall become the property of Landlord
upon expiration or earlier termination of the Lease and shall remain on the
Premises at all times during the Term of the Lease.

1.2 Construction Representatives. Landlord hereby appoints and Tenant hereby
approves the following person as Landlord’s Representative (“Landlord’s
Representative”) to act for Landlord in all matters covered by this Exhibit “A”.
Tenant hereby appoints and Landlord hereby approves the following person as
Tenant’s Representative (“Tenant’s Representative”) to act for Tenant in all
matters covered by this Exhibit “A”.

 

Landlord Representative:    Tenant Representative: Tim Wood    Todd Nichols
Director of Construction Services    Sr. Director Distribution Center NTS   
Phone: (502) 810-1922 10172 Linn Station Road    tnichols@ea.com Louisville,
Kentucky 40223   

Phone: (502) 429-9888 (x. 363)

twood@ntsdevco.com

  

All inquiries, requests, instructions, authorizations and other communications
with respect to the matters covered by this Exhibit “A” shall be made to
Landlord’s Representative or Tenant’s Representative as the case may be.
Authorization made by Tenant’s Representative shall be binding on Tenant and
Tenant shall be responsible for all costs authorized by Tenant’s Representative.
Authorization made by Landlord’s Representative shall be binding on Landlord.
Either party may change its Representative under this Exhibit “A” at any time by
written notice to the other party.

1.4 General Contractor. Landlord shall obtain bids for the Tenant Work from not
less than three (3) general contractors, one of which may be designated by
Tenant. Assuming all other things being equal, Landlord shall select the general
contractor who submits the lowest bid for the Tenant Work.

2. Change Orders. If Tenant desires any change or addition to the Tenant Work or
materials to be provided by Landlord pursuant to this Exhibit “A”, Tenant shall
provide Landlord with a request for a proposal for change. Landlord shall
respond to Tenant’s request with a change quotation, including the scope of the
work, the cost, and the delay in Substantial Completion, if any, as soon as
possible, but in no event later than five (5) business days after



--------------------------------------------------------------------------------

such request is made. If Tenant approves such change quotation, Landlord shall
issue a change order. All additional expenses attributable to any change order
requested by Tenant and approved by Landlord shall be payable along with a ten
percent (10%) overhead and administration fee to Landlord by Tenant upon
approval by Tenant of the change order cost and/or delay, if any.

3. Construction of Tenant Work. Landlord’s contractor shall commence and
diligently proceed with the construction of all of the Tenant Work, subject to
delays beyond the reasonable control of Landlord or its contractor. Promptly
upon the commencement of the Tenant Work, Landlord shall furnish Tenant with a
construction schedule setting forth the projected completion dates therefor and
showing the deadlines for any actions required to be taken by Tenant during such
construction, and Landlord may from time to time during the prosecution of the
Tenant Work modify or amend such schedule due to unforeseeable delays
encountered by Landlord. Landlord shall make a reasonable effort to meet such
schedule as the same may be modified or amended. Landlord’s contractor will
coordinate the construction schedule and the execution of the Tenant Work with
Tenant’s Representative to ensure minimal interruptions to Tenant’s business
operations. Tenant acknowledges that Tenant will reasonably cooperate with
Landlord’s contractor in connection with such contractor’s construction and
scheduling of the Tenant Work.

4. Substantial Completion.

4.1 General. Landlord shall use good faith and commercially reasonable efforts
to Substantially Complete (as defined below) the Tenant Work in accordance with
the terms of this Exhibit “A” by January 1, 2010, but neither the validity of
this Second Amendment nor the obligations of Tenant under the Lease shall be
affected by a failure to Substantially Complete the Tenant Work by such date,
and Tenant shall have no claim against Landlord because of Landlord’s failure to
Substantially Complete the Tenant Work on the date originally fixed therefor.
Notwithstanding the foregoing, if Substantial Completion of the Tenant Work has
not been achieved by January 1, 2010 (such date to be extended on a day for day
basis for each day of Tenant Delay (as defined below) and/or Force Majeure (as
defined below)), Base Rent payable during the Extended Term shall be abated (in
addition to the abated/free Base Rent to which Tenant is entitled pursuant to
Section 3 of this Second Amendment), as Tenant’s sole and exclusive remedy, for
the number of days equal to the product derived by multiplying (a) and (b) where
(a) is two (2) and (b) is the number of days between January 1, 2010 and the day
immediately preceding the date of Substantial Completion of the Tenant Work. For
purposes hereof, the term “Tenant Delay” means the sum of (i) the number of days
of delay in responding to Landlord’s request for approval of any documentation
in connection with the Tenant Work, (ii) the number of days of delay in
preparing any of such documentation caused by changes requested by Tenant to any
aspect of the Tenant Work which were reflected in the documentation theretofore
approved by Tenant, and (iii) the positive difference, if any, between the
increase and decrease in the number of days required to complete the Tenant Work
caused by changes requested by Tenant to the working drawings after Tenant’s
approval thereof. For purposes hereof, the term “Force Majeure” means strikes,
acts of God, shortages of labor or materials, war, terrorist attacks (including
bio-chemical attacks), civil disturbances and other causes beyond the reasonable
control of Landlord.



--------------------------------------------------------------------------------

4.2 Substantial Completion. “Substantial Completion” of the Tenant Work shall be
conclusively deemed to have occurred as soon as the Tenant Work to be installed
by Landlord pursuant to this Exhibit “A” have been constructed in accordance
with the terms and provisions of this Exhibit “A” and approved change orders for
the Tenant Work and a final building inspection by the proper governmental
entity. Notwithstanding the above, the Tenant Work shall be considered
Substantially Complete even though there remain to be completed in the Premises
punch list items, the lack of completion of which will not materially interfere
with Tenant’s permitted use of the Premises.

5. Punch-List. Upon Substantial Completion of the Tenant Work, Landlord and
Tenant shall examine the Tenant Work and shall agree upon the final “Punch-List”
which will specify any portion of the Tenant Work that requires correction.
Failure of Tenant to submit a Punch-List to Landlord within seven (7) days
following the date of Substantial Completion shall constitute an acknowledgement
by Tenant that all Tenant Work is satisfactory. Landlord agrees to correct and
complete any such items outlined in the Punch-List as soon as practicable.

6. Removal of Cabling. All computer, telecommunications or other cabling
(collectively, “Cabling”) installed by Tenant inside any of the interior walls
of the Premises, above the ceiling of the Premises, in any portion of the
ceiling plenum above or below the Premises, or in any portion of the Common
Areas of the Building, including but not limited to any of the shafts or utility
rooms of the Building, shall be clearly labeled or otherwise identified as
having been installed by Tenant. All Cabling installed by Tenant shall comply
with the requirements of the National Electric Code and any other applicable
fire and safety codes. Upon the expiration or earlier termination of the Lease,
Tenant shall remove all Cabling installed by Tenant anywhere in the Premises or
the Building to the point of the origin of such Cabling, and repair any damage
to the Premises or the Building resulting from such removal.



--------------------------------------------------------------------------------

SCHEDULE 1

TENANT WORK

[See attached eighteen (18) pages]



--------------------------------------------------------------------------------

EXHIBIT “B”

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

MassMutual Loan

No.                        

Massachusetts Mutual Life Insurance Company

1500 Main Street, Suite 2100

Springfield, Massachusetts, 01115-5189

Attention: Mortgage Loan Administration

Real Estate Finance Group

Re: 5000 Commerce Crossings Drive, Louisville, Kentucky

The undersigned, ELECTRONIC ARTS INC., a Delaware corporation, (“Tenant”)
understands that Massachusetts Mutual Life Insurance Company (“Lender”) has made
or will be making a loan (the “Loan”) to US INDUSTRIAL REIT II, a Texas real
estate investment trust (“Landlord”) secured by a mortgage or deed of trust (the
“Mortgage”) encumbering the real property (the “Property”) described on Exhibit
A, attached hereto and made a part hereof. Tenant and Landlord entered into a
lease agreement (as amended, the “Lease”) dated April 1, 1999, by which Tenant
leased from Landlord certain premises located at 5000 Commerce Crossings Drive,
Louisville, Kentucky (the “Leased Premises”), and constituting a portion of the
Property. Lessee desires to be able to obtain the advantages of the Lease and
occupancy thereunder in the event of foreclosure of the Mortgage and Lender
wishes to have Lessee confirm the priority of the Mortgage over the Lease.

NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein, the parties hereto agree as follows:

 

1. Tenant hereby subordinates all of its right, title and interest under the
Lease to the lien, operation and effect of the Mortgage and any other mortgages
on the Property to or for the benefit of Lender (as the same may be modified
and/or extended from time to time) now or hereafter in force against the, and to
any and all existing and future advances made under such Mortgage and any other
mortgages to or for the benefit of Lender.

 

2. In the event that Lender becomes the owner of the Property by foreclosure,
deed in lieu of foreclosure, or otherwise, Tenant agrees to unconditionally
attorn to Lender and to recognize it as the owner of the Property and the
Landlord under the Lease. The Lender agrees not to terminate the Lease or
disturb or interfere with Tenant’s possession of the Leased Premises during the
term of the Lease, or any extension or renewal thereof, so long as Tenant is not
in default under the Lease beyond applicable notice, grace and cure periods, if
any.

 

3. Tenant agrees to commence paying all rents, revenues and other payments due
under the Lease directly to Lender after Lender notifies Tenant that Lender is
the owner and holder of the Loan and is invoking Lender’s rights under the Loan
documents to directly receive



--------------------------------------------------------------------------------

from Tenant all rents, revenues and other payments due under the Lease. By
making such payments to Lender, Tenant shall be deemed to have satisfied all
such payment obligations to Landlord under the Lease.

 

4. This Agreement shall inure to the benefit of Lender’s affiliates, agents,
co-lenders and participants, and each of their respective successors and assigns
(each a “Lender Party” and collectively, the “Lender Parties”).

[END OF TEXT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Subordination,
Non-Disturbance and Attornment Agreement to be duly executed as of the 22nd day
of June, 2009.

 

TENANT:

ELECTRONIC ARTS INC., a Delaware corporation By:  

/s/ Curt Wilhelm

Name:   Curt Wilhelm Title:   VP, Global Real Estate & Facilities LANDLORD: US
INDUSTRIAL REIT II, a Texas real estate investment trust By:  

/s/ Stanley R. Alterman

Name:   Stanley R. Alterman Title:   Executive Managing Director LENDER:
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY By:   Babson Capital Management LLC,
its authorized agent By:  

/s/ Victor Woolridge

Name:   Victor Woolridge Title:   Managing Director



--------------------------------------------------------------------------------

 

STATE OF California    )       )    COUNTY OF San Mateo    )   

On June 22, 2009, before me, Kathleen Manalang, Notary Public, personally
appeared Curtis John Wilhelm, who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledge to me that he executed the same in his authorized capacity, and that
by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument. I certify under PENALTY OF
PERJURY under the laws of the State of California that the foregoing paragraph
is true and correct.

WITNESS my hand and official seal.

 

Signature:   /s/ Kathleen Manalang       Notary Public       My Commissions
Expires: October 21,     2012

 

COMMONWEALTH OF MASSACHUSETTS    )       )    ss. COUNTY OF HAMPDEN    )   

On this, the 8th day of July 2009, before me, the undersigned party, personally
appeared Victor Woolridge who acknowledged himself/herself to be a Managing
Director of Babson Capital Management LLC, a Delaware limited liability company,
and that he/she as such Managing Director being authorized to do so, executed
the foregoing Subordination, Non-disturbance and Attornment Agreement for the
purposes therein contained by signing the name of the corporation by
himself/herself as Managing Director.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Apryl Bovino

            Notary Public             My Commission Expires: March 07, 2014



--------------------------------------------------------------------------------

 

STATE OF Texas   )   ) ss. COUNTY OF Bexar   )

On this, the 26th day of June 2009, before me, the undersigned party, personally
appeared Stanley R. Alterman who acknowledged himself/herself to be the
Executive Managing Director of US INDUSTRIAL REIT II, a Texas real estate
investment trust, and that he/she as such Executive Managing Director, being
authorized to do so, executed the foregoing Subordination, Non-disturbance and
Attornment agreement for the purposes therein contained by signing the name of
the real estate investment trust by himself/herself as Executive Managing
Director.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Peggy Siefken

Notary Public My Commissions Expires: 06-03-2010